UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 10-3849

                     ERICK RODOLFO OLIVA-RAMOS,
                                           Petitioner
                                 v.
                ATTORNEY GENERAL OF THE UNITED STATES,
                                           Respondent

                       On Petition for Review of a Final Order
                        of the Board of Immigration Appeals
                                 (No. A088-231-019)

                             Argued: November 16, 2011

               Before: McKEE, Chief Judge, RENDELL and AMBRO,
                                 Circuit Judges

                          ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the Slip Opinion filed in this case on September

13, 2012, be amended as follows:

      On the cover page, delete the section identifying the Immigration Judge as The

Honorable Linda S. Wendtland and replace it with The Honorable Mirlande Tadal.

      IT IS SO ORDERED.

                                               By the Court:

                                               /s/ Theodore A. McKee
                                               Chief Judge

Dated:       November 6, 2012
tyw/cc:      Alina Das, Esq.
             Nancy Morawetz, Esq.
             Nikki R. Reisch, Esq.
             Allen W. Hausman, Esq.
             Andrew C. MacLachlan, Esq.